Title: From James Madison to Anthony Merry, 7 January 1806
From: Madison, James
To: Merry, Anthony


                    
                        Sir,
                        Department of State January 7th. 1806
                    
                    I have the Honor to acknowledge the Receipt of your Letter of Yesterday’s Date, respecting the Proceedings at St. Mary’s in Relation to the Ship Esther and her Cargo, and to inclose you a Copy of the Orders given to the Collector of the Customs upon the Subject, which you will doubtless look upon as a fresh Proof of the scrupulous Regard of the President for the Neutrality always observed by the United States in the present Hostilities. I have the Honor to be &c.
                    
                        (signed) James Madison
                    
                